NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RSA-TUMON, LLC,                                 No. 21-16185

                Plaintiff-Appellee,             D.C. No. 1:20-cv-00025

 v.
                                                MEMORANDUM*
SHERIF A. PHILIPS,

                Defendant-Appellant,

and

PITT COUNTY MEMORIAL HOSPITAL,
INC.,

                Defendant.

                  Appeal from the United States District Court
                            for the District of Guam
              Frances Tydingco-Gatewood, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Sherif A. Philips appeals pro se from the district court’s orders remanding to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state court the interpleader action brought against Philips, denying reconsideration,

and awarding attorney’s fees to RSA-Tumon, LLC. We dismiss in part and affirm

in part.

       As we held previously, we lack jurisdiction to review the portion of the

district court’s March 30, 2021 order granting the motion to remand this action to

the Superior Court of Guam. See RSA-Tumon, LLC v. Philips, et al., No. 21-15578

(9th Cir. April 15, 2021) (order); see also Merritt v. Mackey, 932 F.2d 1317, 1320

(9th Cir. 1991) (under the law of the case doctrine, one panel of an appellate court

will not reconsider questions that another panel has decided on a prior appeal in the

same case). We also lack jurisdiction to review the district court’s order denying

Philips’s motion for reconsideration of the order remanding the action. See 28

U.S.C. § 1447(d); Branson v. City of Los Angeles, 912 F.2d 334, 336 (9th Cir.

1990) (denial of reconsideration of non-appealable order is itself not appealable);

cf. Seedman v. U.S. Dist. Ct. for Cent. Dist. of Cal., 837 F.2d 413, 414 (9th Cir.

1988) (prohibition on the review of remand orders extends to the district court’s

own ability to entertain a motion for reconsideration). Accordingly, this portion of

the appeal is dismissed for lack of jurisdiction.

       We have jurisdiction to review the district court’s orders granting RSA-

Tumon, LLC’s motion for fees and costs under 28 U.S.C. § 1447(c). See Gardner

v. UICI, 508 F.3d 559, 560-61 (9th Cir. 2007). The district court did not abuse its


                                           2                                   21-16185
discretion by awarding attorney’s fees and costs under § 1447(c) in the amount of

$4,770.59 because Philips lacked an objectively reasonable basis for removal and

the record supports the district court’s calculation under the lodestar method. See

28 U.S.C. § 1447(c); Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th

Cir. 2008) (setting forth standard of review and explaining that “‘[a]bsent unusual

circumstances, courts may award attorney’s fees under § 1447(c) only where the

removing party lacked an objectively reasonable basis for seeking removal’”

(quoting Martin v. Franklin Cap. Corp., 546 U.S. 132, 141 (2005)); see also

Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978-79 (9th Cir. 2008)

(discussing proper application of the lodestar method and the district court’s “great

deal of discretion” to determine the reasonableness of the fee (citation and internal

quotation marks omitted)).

      We reject as unsupported by the record Philips’s contention that the district

court was not impartial.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      DISMISSED in part and AFFIRMED in part.




                                          3                                    21-16185